Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chauncey Demetrius Bennett appeals the district court’s order granting summary judgment to defendants and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bennett v. Green, No. l:15-cv-03030-JKB, 2016 WL 2853859 (D. Md. May 16, 2016). We dispense with oral argu*189ment because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED